Electronically Filed
                                                     Supreme Court
                            SCWC-29286

                                                     SCWC-29286
                                                     16-SEP-2011
           IN THE SUPREME COURT OF THE STATE OF HAWAI'I
                                                     01:18 PM

                         ANGIE DELIGHT CARR,

                   Petitioner/Defendant-Appellant,


                                 vs.


                          STATE OF HAWAI'I,

                   Respondent/Plaintiff-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                      (CR. NO. 07-1-0549(1))


        ORDER STRIKING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, Acoba, Duffy and McKenna, JJ.)


          Having reviewed counsel’s response to the order to show

cause and the record herein, and it appearing that counsel has

not shown good cause as to why his application for writ of

certiorari does not comply with HRAP Rule 40.1(d),

          IT IS HEREBY ORDERED that the application for writ of

certiorari filed on August 25, 2011 is stricken.

          IT IS FURTHER ORDERED that Petitioner shall file a writ

of certiorari that complies with HRAP Rule 40.1(d) on or by

September 20, 2011 if she wishes to continue pursuing her appeal

before this court.


          DATED:   Honolulu, Hawai'i, September 16, 2011.


Christopher R. Evans on          /s/ Mark E. Recktenwald

the application for

petitioner/defendant-appellant   /s/ Paula A. Nakayama


                                 /s/ Simeon R. Acoba, Jr.


                                 /s/ James E. Duffy, Jr.


                                 /s/ Sabrina S. McKenna